Title: Report on Claims of the Lutheran and Calvinist Churches in Chester County, Pennsylvania, and the Public Grammar School of Wilmington, Delaware, [16 March 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, March 16, 1792Communicated on March 17, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom was referred the petition of the Minister and Trustees of the Lutheran Church in Pikeland Township Chester County in the State of Pennsylvania: The petition of the Wardens of the Calvinist church in Vincent Township, in the County and State aforesaid;—and the petition of the Corporation of Trustees of the public Grammar School of Wilmington in Delaware State, respectfully submits the following Report thereupon.
The two first mentioned petitions seek an indemnification for damages alledged to have been done to two several places of religious worship in the County of Chester in the State of Pennsylvania, in consequence of their having been made use of, during certain periods of the late war, as military hospitals for the accommodation of the Troops of the United States.
The facts stated in the said several petitions are no otherwise authenticated to the Secretary, than by the certificates which accompany them respectively, and which are stated to be from persons appointed by General Greene, to appraise the damages which were sustained. Nevertheless, the Secretary does not perceive any ground to doubt the truth of the allegations, which are contained in the said petitions.
There is no evidence of any application for an adjustment of either of these claims, in the manner, or within the periods, prescribed by the Acts of limitation: Wherefore, they are to be considered, as barred by those Acts:

The last mentioned petition, namely, that from the Trustees of the public Grammar School and Academy of Wilmington, seeks an indemnification for the occupation and injury, by the troops of the United States, of the Building in which that School and Academy were kept.
The material facts alledged in the said petition, with respect to the occupation and injury of the building in question, and the several applications for indemnification, are satisfactorily established; as will be seen by the documents herewith transmitted, No. I, II, III.
There are two precedents, among the files of the Treasury, of allowances for the occupation and injury of public institutions; one of the fourteenth of January 1783, which is an account settled at the treasury, with the proprietors of the Pennsylvania Hospital, for the rent of a house and Elaboratory, occupied by the Apothecary of the United States, from the first day of August 1778, to the first day of August 1781: another, of the twenty seventh of May 1784; which is an account settled with the Managers of the House of employment in Philadelphia, for damages done to that building, while occupied as a general Hospital.
It appears also, that the Reverend Doctor John Witherspoon stands charged in the books of the Quarter Master’s department, with the sum of 19.040 dollars received by him in the year 1779, for the purpose of repairing the College at Princeton, which had been damaged by the troops, for which he has signed a receipt, promising to be answerable, if the advance was not approved of by Congress. But it does not appear, that any farther proceeding has been had upon the subject.
A question arises, whether the claim of the petitioners is barred by any Act of limitation.
Considering that this claim was duly exhibited prior to the existence of those Acts, was referred by Congress to the Board of Treasury, to be filed among similar papers, and a decision thereon specially referred by that body to the termination of the war, to be then taken into consideration in common with other applications of a similar nature, The Secretary is of opinion, that these circumstances amount to a virtual exception of the case out of the Acts of Limitation.

But, in whatsoever light this may be viewed, it appears to him most consistent with the justice and liberality of the government, to authorize the allowance of a reasonable compensation, in all cases, in which any place of religious worship, or any Seminary of learning has been occupied, or injured, for or by the troops of the United States; the Acts of limitation notwithstanding.
An innovation or relaxation in this particular will, it is conceived, be sufficiently discriminated by the nature of the object, so as essentially to obviate all difficulty on the score of precedent.
If it should appear to the legislature advisable, to authorize a compensation in such cases, the Secretary is of opinion, that it will be expedient to leave the quantum to be ascertained, upon due proof, by the accounting officers of the Treasury, as in other cases of claims against the United States.
All which is humbly submitted.
Alexander HamiltonSecy. of the Treasy.
Treasury Department, March 16th 1792.
